DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 4/11/22, with respect to the rejection(s) of claim(s) 41, 47 and 59-60 under 102(a)(1) as being anticipated by Luft have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42, 44, 47-48, 53 and 58-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (Patel), U.S. Publication No. 2008/0090555.
Regarding Claims 41 and 59, Patel discloses a method, performed by a 
resolver (i.e., MSC 110) in a core network (i.e., core networks 104 include mobile core network 104a…mobile core network 104a includes a circuit switched (or voice switching) portion…The circuit switched portion includes MSC 110.  Therefore, the MSC 110 is in a core network 104a; see paragraph [0012] and figure 1) of a wireless communication system (shown in figure 1), the method comprising the resolver:
receiving, from a requester (i.e., communication node 108) in the core network (i.e., Communication node 108 may, in one embodiment, emulate or otherwise represent itself as an element of core network 104 therefore, it can be said that communication node 108 is in core network 104a; see paragraph [0021]), a request to resolve a provided identifier (i.e., step 316, see fig. 3A, paragraph [0029] for teaching a provided identifier as the TMSI) that is one of a subscription identifier and a pseudonym identifier serving in the core network as a pseudonym for the subscription identifier (i.e., request from communication node 108 to MSC 110 for subscription identifier (i.e., IMSI) associated with a provided identifier (TMSI). The MSC 110 uses the TMSI received in the request to identify an IMSI associated with the TMSI (in other words, resolving a provided identifier) see figs. 1 & 3A and paragraph [0029]); and
transmitting, to the requester as a response to the request, a resolved identifier 
that is the other of the subscription identifier and the pseudonym identifier (i.e., step 318, communication node 108 identifies the associated IMSI from a response from MSC 110; see figs. 1 & 3A and paragraph [0029].  In other words, the associated IMSI is considered as the resolved identifier).
	Regarding Claim 42, Patel discloses further comprising resolving the provided identifier into the resolved identifier using a mapping that maps different subscription identifiers to different respective pseudonym identifiers serving as pseudonyms for the different subscription identifiers in the core network (i.e., node 108 may identify a Temporary Mobile Subscription Identifier (TMSI) included in a message transmitted by mobile device 102a. Using the TMSI, node 108 may identify an International Mobile Subscription Identifier (IMSI) associated with mobile device 102a. In some cases, node 108 locally stores a correspondence between TMSI and IMSI.; see paragraph [0018]).
Regarding Claim 44, Patel discloses further comprising a generator in the core network generating the pseudonym identifier to serve as the pseudonym for the subscription identifier (i.e., Using the TMSI, node 108 may identify an International Mobile Subscription Identifier (IMSI) associated with mobile device 102a; see paragraph [0018]).
Regarding Claims 47 and 60, Patel discloses a method, performed by a requester (i.e., communication node 108) in a core network (i.e., Communication node 108 may, in one embodiment, emulate or otherwise represent itself as an element of core network 104 therefore, it can be said that communication node 108 is in core network 104a; see paragraph [0021]) of a wireless communication system (shown in figure 1), the method comprising the requester:
transmitting, to a resolver (i.e., MSC 110) in the core network (i.e., core networks 104 include mobile core network 104a…mobile core network 104a includes a circuit switched (or voice switching) portion…The circuit switched portion includes MSC 110.  Therefore, the MSC 110 is in a core network 104a; see paragraph [0012] and figure 1), a request to resolve a provided identifier (i.e., step 316, see fig. 3A, paragraph [0029] for teaching a provided identifier as the TMSI)  that is one of a subscription identifier and a pseudonym identifier serving in the core network as a pseudonym for the subscription identifier (i.e., request from communication node 108 to MSC 110 for subscription identifier (i.e., IMSI) associated with a provided identifier (TMSI). The MSC 110 uses the TMSI received in the request to identify an IMSI associated with the TMSI (in other words, resolving a provided identifier) see figs. 1 & 3A and paragraph [0029]); and
receiving, from the resolver as a response to the request, a resolved identifier that is the other of the one of a subscription identifier and the pseudonym identifier (i.e., step 318, communication node 108 identifies the associated IMSI from a response from MSC 110; see figs. 1 & 3A and paragraph [0029].  In other words, the associated IMSI is considered as the resolved identifier).
Regarding Claim 48, Patel discloses further comprising performing one or more actions using the resolved identifier (i.e., If communication node 108 determines, using the IMSI, that GSM device 102a does not have a subscription to foreign services at decisional step 320, then, at step 322, communication node 108 automatically routes the message to GSM core network 104a; see paragraph [0029]).
Regarding Claim 53, Patel discloses wherein the provided identifier is the pseudonym identifier and the resolved identifier is the subscription identifier (i.e., identifies the TMSI (considered as the provided identifier) using the received message, then, at step 310, communication node 108 identifies an IMSI (considered as the resolved identifier) using the TMSI; see paragraph [0029]).
Regarding Claim 58, Patel discloses wherein the subscription identifier is at least a portion of an International Mobile Subscriber Identity (IMSl) (i.e., International Mobile Subscription Identifier (IMSI) associated with mobile device 102a; see paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Ungvari et al. (Ungvari), U.S. Publication No. 2013/0196630.
Regarding Claim 43, Patel discloses a method as described above.  Patel fails 
to disclose further comprising configuring the mapping at the resolver before a request is received to perform lawful interception on any of the different subscription identifiers.  Ungvari discloses further comprising configuring the mapping at the resolver before a request is received to perform lawful interception on any of the different subscription identifiers (i.e., LI ADMF 300 may store the mapping of the external identifier to the IMSI and activates interception in the network using the IMSI.; see paragraph [0037]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ungvari’s invention with Patel’s invention for preventing unnecessary exposure of the internal identifier to all the network elements as described in paragraph [0035] of Ungvari.
Regarding Claim 49, Patel discloses a method as described above.  Patel fails 
to disclose wherein the one or more actions include performing lawful interception.  Ungvari discloses wherein the one or more actions include performing lawful interception (i.e., Lawful interception as discussed in paragraphs [0034] and [0037]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ungvari’s invention with Patel’s invention for preventing unnecessary exposure of the internal identifier to all the network elements as described in paragraph [0035] of Ungvari.
Regarding Claim 50, Patel discloses a method as described above.  Patel fails 
to disclose wherein the one or more actions include transmitting the resolved identifier to core network equipment in the core network for activating lawful interception at the core network equipment using the resolved identifier.  Ungvari discloses wherein the one or more actions include transmitting the resolved identifier to core network equipment in the core network for activating lawful interception at the core network equipment using the resolved identifier (i.e., LI ADMF 300 queries the HSS 310 for the IMSI that is associated with the subscription identified by the external identifier received in the LI warrant… The mediation function(s) adds the IMSI to external identifier mapping then forwards the interception result towards the interception authority 330 identifying the user by the external identifier; see paragraphs [0037]-[0038]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Ungvari’s invention with Patel’s invention for preventing unnecessary exposure of the internal identifier to all the network elements as described in paragraph [0035] of Ungvari.
	
Claims 45-46, 52 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Yu et al. (Yu), U.S. Publication No. 2011/0098043.
Regarding Claim 45, Patel discloses a method as described above.  Patel fails 
to disclose further comprising the generator updating the pseudonym identifier serving as the pseudonym for the subscription identifier, responsive to a wireless communication device associated with the subscription identifier initially registering with or initially attaching to the wireless communication system.  Yu discloses further comprising the generator updating the pseudonym identifier serving as the pseudonym for the subscription identifier, responsive to a wireless communication device associated with the subscription identifier initially registering with or initially attaching to the wireless communication system (i.e., A second part to the registration of a terminal apparatus 104 may comprise a registration to the network 106 upon accessing the network 106. This registration may be managed by a core network element, such as, for example, an MME. In this regard, the core network element managing the registration may be configured to allocate an RNTI (Radio Network Temporary Identifier) if the registration comprises an initial access registration and/or allocate an updated RNTI; see paragraph [0094]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Patel’s invention for providing more flexibility and immediacy of information transfer and providing convenience to users (see paragraphs [0002]-[0003] of Yu).
Regarding Claim 46, Patel discloses a method as described above.  Patel fails 
to disclose wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier.  Yu discloses wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier (i.e., the network operator assigns a D2D user identifier (considered as the resolved identifier and the pseudonym identifier) to a permanent network-allocated identifier (considered as the provided identifier and the subscription identifier) for the terminal apparatus 104; see paragraph [0093]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Patel’s invention for providing more flexibility and immediacy of information transfer and providing convenience to users (see paragraphs [0002]-[0003] of Yu).
Regarding Claim 52, Patel discloses a method as described above.  Patel fails 
to disclose wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier.  Yu discloses wherein the provided identifier is the subscription identifier and the resolved identifier is the pseudonym identifier (i.e., the network operator assigns a D2D user identifier (considered as the resolved identifier and the pseudonym identifier) to a permanent network-allocated identifier (considered as the provided identifier and the subscription identifier) for the terminal apparatus 104; see paragraph [0093]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Patel’s invention for providing more flexibility and immediacy of information transfer and providing convenience to users (see paragraphs [0002]-[0003] of Yu).
Regarding Claim 56, Patel discloses a method as described above.  Patel fails 
to disclose wherein the pseudonym identifier is a type of identifier that is periodically updated.  Yu discloses wherein the pseudonym identifier is a type of identifier that is periodically updated (i.e., an updated network-allocated identifier allocated to the terminal apparatus 104 subsequent to the D2D registration request as described in paragraph [0068]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yu’s invention with Patel’s invention for providing more flexibility and immediacy of information transfer and providing convenience to users (see paragraphs [0002]-[0003] of Yu).
	
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kiviranta et al. (Kiviranta), U.S. Publication No. 2006/0009222.
Regarding Claim 51, Patel discloses a method as described above.  Patel fails 
to disclose further comprising: receiving, at the requester, a charging record that is marked as a charging record for a pseudonym identifier; wherein the transmitting comprises transmitting the request to the resolver with the pseudonym identifier as the provided identifier in order to determine which subscription identifier the charging record is for; and wherein the one or more actions include mapping the charging record to the subscription identifier returned as the resolved identifier.  Kiviranta discloses further comprising: receiving, at the requester, a charging record that is marked as a charging record for a pseudonym identifier; wherein the transmitting comprises transmitting the request to the resolver with the pseudonym identifier as the provided identifier in order to determine which subscription identifier the charging record is for; and wherein the one or more actions include mapping the charging record to the subscription identifier returned as the resolved identifier (i.e., Then the MSC receives a Location Updating Request message sent by the terminal, writes a charging record, and sends the charging record… a pseudo identifier, i.e. Temporary Mobile Subscriber Identity (TMSI), is taken into use. The relation between the TMSI and IMSI is stored in the VLR and in the mobile phone.; see paragraph [0011]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kiviranta’s invention with Patel’s invention for preventing listening to the radio interface allowing hostile parties to locate users of the mobile network without their knowledge (see paragraph [0011] of Kiviranta).
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Iwai et al. (Iwai), U.S. Publication No. 2017/0251357.
Regarding Claim 54, Patel discloses a method as described above.  Patel fails 
to disclose wherein the pseudonym identifier includes multiple parts, including: a part that identifies one of multiple generators in the core network which generated the pseudonym identifier; and a part that identifies the subscription identifier for which the pseudonym identifier serves as a pseudonym according to a mapping at the identified generator.  Iwai discloses wherein the pseudonym identifier includes multiple parts, including: a part that identifies one of multiple generators in the core network which generated the pseudonym identifier; and a part that identifies the subscription identifier for which the pseudonym identifier serves as a pseudonym according to a mapping at the identified generator (i.e., The UE Identity contained in the RRC Connection Request message indicates an SAE Temporary Mobile Subscriber Identity (S-TMSI) derived from the GUTI configured in the UE 111. The S-TMSI contains the MMEC.; see paragraph [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Iwai’s invention with Patel’s invention for preventing an increase in the load of the network (see paragraph [0007] of Iwai).
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Theimer et al. (Theimer), U.S. Publication No. 2021/0153111.
Regarding Claim 57, Patel discloses a method wherein the resolver is implemented by core network equipment that performs as described above.  Patel fails 
to disclose an access and mobility management function (AMF).  Theimer discloses an access and mobility management function (AMF) (i.e., the core network 105 includes an access and mobility management function (AMF) 110 that manages access control and mobility for devices in the communication system 100.; see paragraph [0018]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Theimer’s invention with Patel’s invention for efficiently providing access to the network.
Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
May 9, 2022